Title: To George Washington from Jonathan Trumbull, Jr., 1 September 1785
From: Trumbull, Jonathan Jr.
To: Washington, George



Dear Sir
Lebanon [Conn.] 1st of Septemr 1785

A painfull task is fallen to my Lot—I depend on your goodness to form for me an excuse, should I, by indulging the relation of a melancholly Tale, be the means of producing to your mind a saddening tho’t of grief, or wetting your Cheek with a sympathizing Tear of momentary distress: for be assured Sir! I wish you nothing but the uninterrupted enjoyment of perpetual & unceasing felicity.
I have to inform you, That my Father—my Mind scarcely realizes the Tale, while my pen is writing it—My Father—the aged parent—the venerable patriot—the benevolent friend to his Country & to Mankind, is now no more—that heart which was once warmed with sentiments of high regard for your person, & deep veneration for your character, has ceased to beat—and his earthy remains, secluded from the World, are now resting in gloomy silence, waiting the solemnities of a future all important & eventful Day.
The 17th of last Month produced this melancholly Event. The 4th he was siezed with a violent fever, of the putrid kind, which

continuing to rage with unabating fury for 13 Days, terminated the unequal Contest—For some time before I had been able to observe a gradual decline of vigor & activity, altho an unusual Share of both, as well as of his mental faculties, had been indulged him, considering his advanced Age. Highly favored as he had been, through a long Life, in point of bodily pains & distress, the common Lot of humanity having never been exercised with any hard sickness—he was equally so in his last illness—Altho parched with a fever, he experienced at this closing period, scarcely any pain or distress whatever—but an unusual Weakness & Lassitude seized him at the first Attack & continued: so that he breathed his last in seeming Ease & quiet, like one gently yielding to the Influence of a sweet & pleasant sleep—Thus has this venerable patriot paid the Debt which he owed to Nature, and exchanged a Life of Care, of labour & Toil for, I trust, a State of greater Ease & peace, with more durable felicity than this could afford. Our Consolation is, that few Men could have left the World, with happier reflections, or more glorious prospects.
I am no preacher my Dear General! but solemn reflections & useful Admontions, arising in your own Mind on this Occasion, will be the result of this serious Event.
You will pardon me Sir! while I indulge the pleasing tho’t, that your regard to our dear deceased parent will lead you to mingle a sympathizing Tear with our solemn Grief—Be assured that I feel the Want of this Consolation—for however expected this Event ought to have been ⟨mutilated⟩ yet the Stroke which severs forever, that intima⟨mutilated⟩ connects near & dear relations, is sen[s]iblly ⟨mutilated⟩tandg all the Aids I can derive from reas⟨on⟩ & religion.
My tenderest respects & Regard await Mrs Washington—which I beg Your Excelly to be so good as to present for me—while I beg you to believe that I am, with every sentiment of respectful Attachment Dear Sir Your faithfull friend & Most Obedient Servant

Jona. Trumbull

